Citation Nr: 1244380	
Decision Date: 12/31/12    Archive Date: 01/09/13

DOCKET NO.  09-45 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a respiratory disorder due to asbestos exposure, other than pleural plaque.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The Veteran had active Navy service from June 1968 to May 1972 and from March 1982 to July 1996, when he retired and was transferred to the Fleet Reserve.

This matter comes to the Board of Veterans' Appeals (Board) from a December 2008 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).  In June 2011, the Veteran was afforded a videoconference hearing before a Veterans Law Judge (VLJ).  A transcript is of record.  In September 2011, the Board remanded the appeal to the RO for additional action.

The Board has reframed the issue because service connection for pleural plaque as a residual of asbestos exposure was granted in a June 2012 rating decision.  That decision specifically denied service connection for chronic obstructive pulmonary disease (COPD) as a residual of asbestos exposure.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding that a claim for benefits for one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In September 2012, the Veteran was informed that the VLJ who had conducted his June 2011 hearing had retired and he therefore had the right to an additional hearing before a different VLJ.  In October 2012, he requested an additional hearing before a VLJ via videoconference at his local RO.  The requested hearing has not been scheduled.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for the requested hearing before a VLJ via videoconference at his local RO. Notify him and his representative of the date and time of the hearing.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


